DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-176161 of Ota, hereinafter Ota, (citing machine translation provided with copy filed 05/20/2022 and cited in IDS filed 05/20/2022) in view of Nozaki (prev. presented JP H11-162817 citing machine translation provided 03/18/2022) and US Patent Application Publication 2005/0042807 of Pharand et al., hereinafter Pharand.
Regarding claim 1, Ota teaches a substrate processing apparatus ([0001] and Fig 1), comprising: a space in which a substrate is processed (1 Fig 1 [0014]) with a processing liquid [0014]; a nozzle (20 Fig 1 and 2A-B) having a discharge port  from which the processing liquid is discharged, the discharge port being formed in a distal end portion of the nozzle [0014] (Fig 2A-B); a nozzle bath (10 Fig 2A-B [0063]) including an accommodation chamber formed in the nozzle bath (52 Fig 4-5 [0015-0016]) and an entrance through which the nozzle is inserted into the nozzle bath and pulled out of the nozzle bath (opening 12 Fig 2A-B) [0015-0015], wherein the distal end portion of the nozzle is accommodated in the accommodation chamber at a standby time at which the processing liquid is not supplied to the substrate ([0015-0016]); and a first gas flow restrainer (o-ring 12a Fig 2A-B and gas introduction means 14 and exhaust port 18 Fig 2B [0017-0019]) configured to restrain a gas from flowing between an outside of the nozzle bath and the processing liquid present inside the nozzle bath when the processing liquid discharged from the nozzle to the nozzle bath is circulated to the nozzle [0017-0020]. Ota teaches the first gas flow restrainer includes an atmosphere replacer configured to restrain the gas flow between the outside of the nozzle bath and the processing liquid inside the nozzle bath by replacing an atmosphere in a gap formed between the nozzle bath and the nozzle accommodated in the accommodation chamber of the nozzle bath (Fig 2B and [0017-0020]). Ota teaches this atmosphere replacer includes a supply port (14 Fig 2A-B) formed in an inner surface of the nozzle bath and configured to supply a purge gas from the outside of the processing chamber (processing space) into the gap [0017-0020] and a suction port formed on the inner surface and configured to discharge a gas present in the gap outward of the processing chamber (processing space) [0017-0020]. Ota teaches a drain (18 Fig 2A-B [0016]) in the nozzle bath but fails to teach a circulation line configured to return the processing liquid, which is discharged from the nozzle to the nozzle bath, to the nozzle and fails to teach a chamber of a physical enclosure. Ota further fails to teach the inner surface of the nozzle bath is circumferential and fails to teach the suction port is located closer to the entrance of the nozzle bath than the supply port. Regarding the circulation line and chamber of a physical enclosure, in the same field of endeavor of a substrate liquid processing apparatus [0001] (Fig 1), Nozaki teaches the nozzle standby pot (13 Fig 1) (paragraph 1 of p4 of the machine translation) connected to a recirculation line for recycling the liquid in the standby pot (paragraph 8-12 of p4 of the machine translation) (see also circulation device 20 in Fig 1 including line 17 connected to tank 21 to pump 23 and filter 24 and valve 11 to return to the nozzle 3 in Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ota to include the circulation line to return processing liquid discharged from the nozzle in the nozzle bath to the nozzle as taught by Nozaki because Nozaki teaches this allows for the liquid dispensed to be reused (paragraph 8-12 of p4 of the machine translation). Reuse of materials allows for lower cost of operation and production and reduced costs of chemical disposal. Regarding the chamber of a physical enclosure, Nozaki teaches the space around the substrate is enclosed by at least a cup structure (4 Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to enclose the space around the substrate of Ota to include a physically enclosed chamber because Nozaki teaches the enclosure prevents scattering of the liquid around the substrate (paragraph 1 of p4 of the machine translation). Regarding the inner surface of the nozzle bath being a circumferential surface, this represents a mere change of shape of the nozzle bath from a square wall shape (Fig 1, bath 10) to a round wall shape. It is further recognized that a change of shape is generally considered to be within the skill of one of ordinary skill in the art, there being no evidence to suggest any unexpected results due to the shape of the nozzle bath  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) Additionally note that Ota has taught a rounded opening which indicates a rounded sidewall shape would work because the nozzle has a rounded sidewall shape. Regarding the suction port being located closer to the entrance than the supply port, this initially represents a duplication of parts of the discharge port 18 of Ota and rearrangement of parts. Additionally, addressing the same problem of sealing a space using a gas flow curtain in a semiconductor processing apparatus (abstract), Pharand teaches a gas curtain for sealing between a rod (18 Fig 2) and a bearing (29 Fig 2) that accommodates the rod (Fig 2) [0016] and teaches that the gas supply ports (inlet orifices 16 Fig 2A) are below the suction ports (exhaust orifices 19 Fig 2A) [0016] to form a gas curtain that prevents mixing of gas between the space above the opening of bearing 29 (the chamber Fig 1 and 2 and [0016]) and the space within the bearing (29 Fig 2) [0016]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the gas curtain of Ota around the nozzle to include the suction ports of Pharand located above the supply nozzle as taught by Pharand because Pharand teaches this combination allows for a gas curtain that provides a sealing function to prevent mixing of gas (air) between the two spaces separated by the gas curtain [0016].
Regarding claim 3, Ota teaches the first gas flow restrainer includes a sealing part (12a o-ring Fig 2A-B) configured to seal the gap formed between the nozzle bath and the nozzle accommodated in the accommodation chamber of the nozzle bath  [0017].
Regarding claim 5, Ota teaches an o-ring [0017] which is a type of elastic seal. Ota teaches it is configured to be compressed by the nozzle bath and the nozzle to seal the gap [0018]. Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an elastic seal because Ota demonstrates it being pressed by the nozzle to seal [0018].
Regarding claim 21 and 22, the combination remains as applied to claim 1 above. As indicated it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of the bath (10) of Ota to be circular. Regarding the supply port and suction port being a ring shape to provide the suction and supply around the inner circumferential surface of the nozzle bath, Pharand teaches the gas supply port (16 Fig 2A) and the suction port (19 Fig 2A) is formed in a ring shape around the inner circumferential surface in which the gas curtain seal is formed. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to include a plurality of gas supply ports and suction ports as taught by Pharand because this represents a duplication of parts of the supply and suction port of Ota and because Pharand demonstrates that this arrangement provides a gas seal around the entire periphery of the object (tube 18 for Pharand that is analogous to the nozzle of Ota) inserted into the surrounding structure (bearing 29 for Pharand that is analogous to the nozzle bath of Ota). Note that a ring is inclusive of an encircling arrangement and the claim does not require the supply port or suction port to be one continuous annular port.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Nozaki and Pharand as applied to claim 3 above, and further in view of Rymann (prev. presented WO2013-174716).
Regarding claim 4, Ota in view of Nozaki and Pharand remains as applied to claim 3 above. Ota fails to teach an expansion seal for sealing the nozzle in the bath because Ota teaches an o-ring seal (12a Fig 2A-B). Addressing the same problem of sealing a nozzle to a containing structure to prevent contamination of the environment around the nozzle (p 1, ln 16-25), Rymann teaches that in place of an elastic O-ring type sealing ring (such as taught by Ota), an inflatable (expansion) seal may be used because this design allows for easier insertion or removal of the nozzle from the container when the nozzle is continuously inserted and removed (Figs. 1a-2b, p1, ln 15-30). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the seal ring of Ota to include the inflation ring taught by Rymann because Rymann teaches this allows for easier repeated insertion and removal of the nozzle while providing the same function of sealing the nozzle to the container so that the environment outside of the nozzle is not contaminated by material sent from the nozzle to the container (p1, ln 15-30).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Nozaki and Pharand as applied to claim 3 above, and further in view of Hashizume (prev. presented US 2011/0240601).
Regarding claim 6, Ota in view of Nozaki and Pharand remains as applied to claim 3 above. Ota fails to teach a liquid seal for sealing the nozzle in the bath because Ota teaches an o-ring seal (12a Fig 2A-B). Addressing the same problem of sealing a nozzle (25 Fig 1) to a containing structure (chamber 2 having wall 6 Fig 1) to prevent contamination from the environment around [0088] and in the field of endeavor of liquid processing apparatuses (abstract), Hashizume teaches a liquid seal (Fig 3) between the nozzle structure (lid 7 Fig 3) and the container (chamber wall 6 Fig 3) [0014] and this includes a seal formation portion (recess 105 Fig 3). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ota to include using a liquid seal in place of the contact seal ring 58 because Hashizume teaches this provides a sufficient sealed state and avoids the emission of dust or reduction in sealability of contact seals [0014].
Claim 7, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Nozaki and Pharand as applied to claim 3 above,, and further in view of  Yabe (prev. presented JP 2000-033317 citing machine translation provided 03/18/2022).
Regarding claim 7, Ota in view of Nozaki and Pharand remains as applied to claim 3 above. Ota fails to teach an outer bath and fails to teach a second gas flow restrainer. In the same field of endeavor of a liquid processing apparatus with a nozzle standby container [0001], Yabe teaches an outer bath (17 Fig 3 and 5 and abstract) disposed outside the nozzle bath (18 Fig 3 and 5) and including an intermediate chamber (17 Fig 3 and 5) formed therein to surround the entrance of the nozzle bath (surrounds entrance 16b Fig 3,5), wherein the nozzle is inserted into the nozzle bath and pulled out of the nozzle bath through the entrance (Fig 3 and 5); and a second restraint part (shutter 19 Fig 3 and 5) configured to restrain a gas flow from between the outside of the outer bath and the inside of the nozzle bath (machine translation p6 bottom quarter). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include this structure on the nozzle bath of Ota because Yabe teaches it provides a sealing structure for preventing vapor from escaping a nozzle bath (machine translation p6 bottom quarter).
Regarding claim 14, the combination remains as applied to claim 7 above. The second restraint part of Yabe as applied in the combination is a movable lid (shutter) to open and close an entrance (16a Fig 3 and 5)  of the outer bath (Fig 3 and 5 (machine translation p6, middle of page), wherein the nozzle is inserted into the outer bath and pulled out of the outer bath through the entrance of the outer bath (Fig 3 and 5, note the outer bath is chamber 17).
Regarding claim 15 and 16, the combination remains as applied to claim 14 above. Ota and the combination of Ota in view of Nozaki and Pharand has taught a gas introduction nozzle in the inner chamber (see rejection of claim 1 above for citations and obviousness analysis). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to duplicate the parts and include a gas introduction nozzle and a suction nozzle in the outer chamber of the combination with Yabe to include additional sealing for the outer chamber because both Ota and Yabe seek to provide a sealing structure for the nozzle.
Response to Arguments
Applicant's arguments filed 06/20/2022, hereinafter reply, have been fully considered but they are not persuasive.
Regarding p7-8 of the reply, the amendments have caused the claim language to no longer invoke an interpretation under 35 USC 112(f).
Regarding the arguments (reply p10-15) regarding the Sakai reference, these are moot in view of the new grounds of rejection including Ota which uses gas supply to replace the atmosphere in the nozzle bath and prevent exchange of vapors from inside and outside of the bath and including Pharand which teaches the use of the suction ports above the supply ports to form the gas curtain seal as explained in the rejection above. The newly introduced claims are also addressed by the new references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0023034 teaches a nozzle bath and cleaning apparatus (abstract and Fig 1-3) and includes a round nozzle bath (Fig 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
                                                                                                                                                                             /KEATH T CHEN/Primary Examiner, Art Unit 1716